—Judgment, *203Supreme Court, New York County (George Daniels, J.), rendered May 18, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s challenges to the People’s cross-examination and summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the flat contradiction between defendant’s testimony and that of the police witnesses was properly explored on cross-examination and summation by asking whether defendant would characterize segments of police testimony as “lies” (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Sullivan, P. J., Nardelli, Ellerin, Buckley and Marlow, JJ.